DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 1/11/22, have been entered in the above-identified application.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-17 in the reply filed on
1/11/22 is acknowledged. The traversal is on the ground(s) that search and
examination of the entire application could be made without serious burden. This is not
found persuasive because burdensome search standard does not apply to restrictions
based on Unity of Invention as provided for in 37 CFR 1.475.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-27 are withdrawn from further consideration pursuant to 37 CFR
1.142(b), as being drawn to a nonelected invention, there being no allowable generic or
linking claim. Applicant timely traversed the restriction (election) requirement in the reply
filed 1/11/22.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 2015/0240130 A1) in view of Liang et al (US 2014/0312501 A1).
Liang ‘130 teaches an isotropic conductive film (ACF) (i.e., a filler-containing film) comprising a filler dispersion layer in which fillers (e.g., conductive particles) are dispersed in an adhesive (e.g. epoxy or insulating) resin layer, wherein a surface of the resin layer is in the vicinity of the fillers; and the adhesive may be a thermal cured epoxy (i.e., wherein a viscosity at 60°C of the resin layer of the filler-dispersed layer is from 3000 to 20000 Pa-s) (para 15, 43, 45, 56; fig 4).
Liang ‘130 further teaches the conductive particles may have 0% diameter (i.e., wherein the fillers are embedded within the resin layer without being exposed from the resin layer) to 95% exposed (i.e., wherein the fillers are exposed from the resin layer) para 5, 41, 56).
Liang ‘130 suggests the particles (26, 64) are disposed without coming into contact with each other (fig 2, 4); and further suggests the particles should not aggregate (para 51).
Liang ‘130 teaches the particles may have a diameter of 1 to 20 μm (para 46) and may have a pitch of 3 to 30 μm which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a closest distance between fillers is 0.5 times or more the particle diameter of the fillers.
Liang ‘130 teaches a second adhesive layer (5) may be formed on the side of a second tier conductive particles (64) or opposite the side of a first tier of conductive particles (62) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a second resin layer is laminated on a surface that is on the opposite side of the surface on which the concavity is formed in the resin layer of the filler-dispersed layer and/or wherein a second resin layer is laminated on a surface on which the concavity is formed in the resin layer of the filler-dispersed layer (para 41, fig 4). Liang ‘130 further teaches the adhesives may be different compositions (e.g., epoxide, phenolic resin, amine-formaldehyde resin, polybenzoxazine, polyurethane, cyanate esters, acrylics, acrylates, methacrylates, vinyl polymers) (para 57) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a minimum melt viscosity of the second resin layer is lower than a minimum melt viscosity of the resin layer of the filler dispersion layer.

However, Liang ‘130 teaches the particles may subjected to both heat and pressure to obtain a desirable degree of embedding (para 2, 22); the particles may have a diameter of 1 to 20 μm (para 46); and the adhesive may be a heat cured epoxy and sulfonium salt curing agents (para 57).
Liang ‘501 teaches it was known in the art at the time of invention that during the particle transfer process in an ACF, it is desirable to keep the surface temperature of para 84, 91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the particle transfer process methods of Liang ‘501 to make the ACF of Liang ‘130 as a matter of design choice as suggested by prior art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the exposure time to the heat and pressure to optimize the distance the particle is embedded.
Liang ‘130 would have suggested or otherwise rendered obvious the composition of the insulation resin layer (e.g., a thermal cured epoxy and sulfonium salt curing agents; instant specification para 58, 62) and the diameter of the conductive particles (e.g., 1 to 30 μm or preferred 2.5 to 9 μm; instant specification para 41) of the instant embodiment. Liang ‘501 would have suggested or otherwise rendered obvious the process conditions by which the conductive particles are transferred to the insulation resin layer (e.g., 0.5 MPa, 60 °C, adjusting viscosity; instant specification para 106, 123). Therefore, the embodiment of Liang ‘130 as modified by Liang ‘501, depending upon the optimized embedded depth of the particles, would inherently possess or would have suggested to one of ordinary skill in the art at the time of invention a surface of the resin layer in a vicinity of the filler having a concavity with respect to a tangent plane to a central portion of the resin layer surface between adjacent fillers; wherein the concavity is formed on the surface of the resin layer around the filler exposed from the resin layer; wherein the concavity is formed on the surface of the resin layer directly 
Furthermore, in adjusting the embedded depth of the particles to optimize the connection performance of the ACF, the Le, Ld, Lf, La, and Lb would have been adjusted, and therein the ratios of Le, Ld, Lf, La, and Lb to the diameter of the particle. Therefore, it, would have been obvious to one of ordinary skill in the art at the time of invention to adjust the embedded depth of the conductive particles, and therein the ratios of Le, Ld, Lf, La, and Lb to the diameter of the particle, to optimize the connection performance of the ACF.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783